                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


IN RE AMERICAN BANKERS                                        CASE No C 4:19-cv-02237-HSG
INSURANCE COMPANY OF FLORIDA

                                                              STIPULATION AND [PROPOSED]
                                                              ORDER SELECTING ADR PROCESS




Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
    Early Neutral Evaluation (ENE) (ADR L.R. 5)

    Mediation (ADR L.R. 6)

    Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
   ■ Private ADR (specify process and provider)
   
        Private mediation.

The parties agree to hold the ADR session by:
    the presumptive deadline (90 days from the date of the order referring the case to ADR)
   ■ other requested deadline:
                                Mediation within 180 days to allow discovery and a motion for
   
                                summary judgment to be filed before the mediation.
 Date: October 18, 2019                                      /s/ Wentzelee Botha
                                                             Attorney for Plaintiff
 Date: October 18, 2019                                      /s/ Ethan Seibert
                                                             Attorney for Defendant


 
 X IT IS SO ORDERED.
  IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE: 10/21/2019
                                                             U.S. DISTRICT/MAGISTRATE JUDGE



 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
 Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge” or “Stipulation & Proposed Order Selecting Private ADR.”
 Form ADR-Stip rev. 1-15-2019
